Citation Nr: 0633099	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  00-12 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.


This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama.


FINDING OF FACT

Hypertension was first shown many years after the veteran's 
release from military service and it is not shown to be 
related to such service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty while in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be  taken two 
or more times on at least three different days.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (Note 1) (2006).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).


Facts.  Service medical records (SMRs) include the report of 
an August 1966 pre-induction examination, which shows that 
his blood pressure was within normal limits.  When the 
veteran was examined in connection with his release from 
service in July 1968, he completed a report of medical 
history on which form he indicated that he had no history of 
high or low blood pressure.  The report of the July 1968 
separation examination shows that clinical evaluation of his 
heart and vascular system found no abnormality and his blood 
pressure was 112/76.  There are no other SMRs with 
information related to hypertension or blood pressure.

In November 1968, less than 4 months after his release from 
service, the veteran filed an application for compensation, 
VA Form 21-526.  He reported that he had had "two knots cut 
out of my right hip" in August 1968.  He listed Dr. Moore as 
the physician who had removed the knots from his right hip in 
August 1968 and he provided an affidavit from Dr. Moore in 
support of his claim.  

In an affidavit dated November 1, 1968, Dr. Moore stated that 
he examined the veteran in August 1968 for complaints of two 
lumps on his thigh which he diagnosed as "Bi lipoma" and 
removed. 

The veteran was accorded an examination by VA for disability 
evaluation purposes in January 1969.  It was reported that 
the veteran had been treated by Dr. Ben Moore from July 1968 
to the present and that Dr. Moore had removed two "fatty 
tumors" from his right hip.  The report of examination 
reflects that the veteran's cardiovascular system was 
evaluated and the following findings were reported:

The veteran has no cardiovascular 
complaints.  The size of the heart is 
normal.  Rhythm is regular.  Heart sounds 
are clear and distinct.  There are no 
murmurs heard.  The peripheral vessels 
are about average for this man's age.  
There is no edema of the feet and ankles.  
The liver is not enlarged.

Blood pressure was 122/80.  Chest X-ray revealed minimal 
fibro nodular changes and the heart appeared normal.  There 
were two faint postoperative scars on the lateral side of the 
right thigh near the hip.  The examination resulted in the 
following diagnoses:  (1) Scars of right thigh; and (2) 
pulmonary fibrosis, minimal.

VA treatment records dated in December 1993 contain a 
diagnosis of hypertension, and show a blood pressure reading 
of 162/108.

In October 2005 the veteran underwent a VA hypertension 
examination.  According to the examiner, the "examination 
was essentially negative."  Blood pressure was 140/85.  
Fundoscopic examination showed no evidence of hypertensive 
retinopathy.  The veteran had good peripheral pulses.  The 
jugular venous pressure and carotid pulses were normal.  The 
lungs were clear.  The heart was not palpably enlarged.  
Rhythm was regular, and there were no murmurs, rubs, or 
gallops.  Electrocardiogram was also normal.  Diagnosis was 
as follows:

Essential hypertension diagnosed in 
August 1968 by history from the veteran 
and his private physician.  His 
diagnosis and therapy was begun shortly 
after separation from the military.  
His blood pressure was apparently 
normal while in the military.  His 
blood pressure has no relation to any 
service circumstance since he has 
normal renal function and he is not 
diabetic.  He has essential 
hypertension, which means that the 
cause of his hypertension is unknown.

In addition to evidence cited above, the evidence also 
includes private medical records from Dr. Johnson, Dr. Lowe, 
and Dr. Moore, as follows:

Dr. Johnson
*	Treatment notes dated in December 1997 show blood 
pressure reading of 150/100.
*	Treatment notes dated in July 1999 show blood 
pressure reading of 108/80.
*	Letter dated in December 2002 reads as follows:  
"[The veteran] is under my care for treatment of 
hypertension  . . ."
*	Treatment notes dated in June 2003 show blood 
pressure reading of 170/100.
*	Treatment notes dated in November 2003 show blood 
pressure reading of 150/90.
*	Treatment notes dated in March 2004 show blood 
pressure reading of 140/80.
*	Treatment notes dated in July 2004 show blood 
pressure reading of 140/84.
*	Treatment notes dated in November 2004 show blood 
pressure reading of 141/89.

Dr. Lowe
*	Treatment notes dated November 21, 1997, show blood 
pressure reading of 142/96.
*	Echocardiogram done November 25, 1997, yielded normal 
findings.

Dr. Moore

*	An undated memo from Dr. Moore received by VA in 
November 1999 advises as follows:

This memo is to certify that I 
treated [the veteran] for essential 
hypertension on or about 1970 to 
1974.  My office has been closed 
since 1993, at this time, I have not 
been able to find his Medical 
Records.  However, I remember his 
hypertension problem so very well 
because his sister was my office 
nurse for many years at that time, 
and she was concerned with his 
medical condition and treatment.

His hypertension at that time was 
controlled with medications and no 
apparent organ systems were involved 
or damaged.

*	A letter from Dr. Moore dated in June 2000 reads as 
follows:

This letter is to state that I began 
treatment for moderate essential 
hypertension for above named patient 
[veteran] in 1969.

*	A handwritten letter from Dr. Moore dated in November 
2000 reads as follows:

This letter is to state that in late 
1968 I started treatment for 
essential hypertension on [the 
veteran].  His pressure readings 
averaged >160/104, and there were no 
known complications from hypertension 
identified at that time.  On 
medication, his blood pressure was 
maintained at a normal level during 
the time that he was being treated by 
me - approximately 1968 -1974.

*	A letter from Dr. Moore dated in December 2002 reads 
as follows:

This letter is to state that [the 
veteran] was diagnosed with 
hypertension in August, 1968.  His 
blood pressure has been maintained 
with medication since that time.

Analysis.  The evidence (including the report of the 2005 VA 
examination, VA treatment records, and private medical 
records from doctors Lowe and Johnson) confirms that the 
veteran currently suffers from hypertension; however, there 
is no evidence that this disorder was incurred in or 
aggravated during military service.  In-service blood 
pressure readings were within normal limits.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, n.1.  The veteran, in a 
statement dated in March 2005, reported that he initially 
sought treatment from Dr. Moore in August 1968 for 
hypertension and that Dr. Moore placed him on medication for 
hypertension at that time.  He presented a copy of a paid 
receipt from Dr. Moore dated August 16, 1968, and stated that 
based upon this receipt Dr. Moore changed the date of his 
1999 statement to reflect treatment for hypertension as of 
August 1968.  Dr. Moore has stated that he no longer had 
medical records for the veteran for that period of time.

The claims folder does contain an affidavit signed by Dr. 
Moore in November 1968 which reflects that he treated the 
veteran in August 1968 for two lumps on his thigh.  This is 
confirmed by information provided by the veteran on his 
application for compensation dated in November 1968 and by 
information provided by the veteran at the time of a VA 
examination for disability evaluation purposes in January 
1969.  These records recorded at the time when the veteran 
now claims that he was diagnosed and treated for hypertension 
clearly show that hypertension was not present at that time.  
The Board notes the veteran's earlier claim that he "was 
treated with[in] one year after coming out of services by Dr. 
Manasco and Dr. Maneville in [city]," then by Dr. Moore, and 
then by Dr. Lowe is not supported by the documents created at 
that time.  

According to the various letters from Dr. Moore, his 
treatment of the veteran for hypertension began anywhere from 
August 1968 to 1970.  These statements are inconsistent one 
to another with regard to the date that the veteran was first 
treated by Dr. Moore for hypertension, and, as noted above, 
are not supported by an affidavit signed by Dr. Moore in 1968 
or by any actual treatment records.  Although the veteran 
subsequently submitted a receipt issued by Moore Medical 
Clinic dated in August 1968, there is no indication on the 
receipt as to the nature of the services that warranted the 
$5.00 payment, and contemporaneous documents show that Dr. 
Moore removed two "fatty tumors" from the veteran's right 
thigh in August 1968.

In view of Dr. Moore's vacillation with regard to the date 
that treatment first began, and the lack of supporting 
contemporary clinical data, Dr. Moore statements are given no 
weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(holding that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); see also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical 
opinion is inadequate when unsupported by clinical evidence).  
The Board also notes the report of the January 1969 VA 
examination found no cardiovascular abnormalities and showed 
that the veteran's blood pressure was within normal limits.  
Given the detailed findings reported at the time of the 
January 1969 examination, it is not credible that the veteran 
was on medication for hypertension at the time of the 
examination.  Based on the lack of in-service evidence of 
hypertension, and the lack of post-service diagnosis or 
treatment for hypertension demonstrated by competent medical 
evidence within one year of service, service connection for 
hypertension cannot be granted.

The Board has considered the doctrine of reasonable doubt, 
but finds, for the reasons just expounded, that the evidence 
is not in relative equipoise.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in April 2004 and February 2006 essentially satisfied 
the duty to notify provisions.  SMRs, VA, and private medical 
records have been obtained and made a part of the file.  The 
veteran has also been accorded multiple examinations for 
disability evaluation purposes.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  To the 
extent that VA has failed to fulfill any duty to notify or 
assist the veteran, the Board finds that error to be 
harmless.  

Note also that the February 2006 letter from the RO advising 
the veteran of his rights and responsibilities in VA's claims 
processing predates the RO's August 2006 readjudication of 
his claim.  This letter thus complies with the sequence of 
events (i.e., notice letter before initial adjudication) 
stipulated in decisions promulgated by the United States 
Court of Appeals for Veterans Claims.  To the extent that 
there may be any deficiency of notice or assistance, there 
has been no prejudice to the veteran.


ORDER

Service connection for hypertension is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


